Citation Nr: 1030512	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  03-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to February 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the Veteran's petition to reopen his 
claim for service connection for bilateral hearing loss and 
denied service connection for tinnitus.  When this case was 
initially before the Board in October 2005 and April 2007, it was 
remanded for further development.

The Board notes that the issue of entitlement to service 
connection for an acquired psychiatric disorder, including 
obsessive compulsive disorder, major depression with psychotic 
features, and bipolar affective disorder, was previously on 
appeal; however, in a September 2006 rating action, service 
connection for major depression with alcohol dependence was 
granted.  Insofar as this represents a full grant of the claim on 
appeal, this matter is no longer before the Board and the issues 
on appeal are as stated on the cover sheet.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied by an August 1991 rating 
decision.  He did not appeal.

2.  The evidence received since the August 1991 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating his claim 
for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 1991 rating decision that 
denied entitlement to service connection for bilateral hearing 
loss is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's bilateral 
hearing loss claim and remands it for further development.  Thus, 
a discussion of VA's duties to notify and assist is not 
necessary.  

The Veteran's claim for entitlement to service connection for 
bilateral hearing loss was initially denied by an RO decision in 
June 1983 on the grounds that this condition had pre-existed 
military service and had not been aggravated during service.  
Subsequently, in rating decisions dated in November 1984 and 
August 1991, the RO denied the Veteran's applications to reopen 
his claim for service connection for bilateral hearing loss.  At 
the time of the August 1991 denial, the evidence of record 
included the Veteran's service treatment records, as well as his 
VA treatment records dated from July 1985 to May 1991.  

The Veteran's petition to reopen his claim for service connection 
for bilateral hearing loss was denied in August 1991 on the basis 
that he had not submitted any new and material evidence showing 
that his bilateral hearing loss had been incurred during, or 
aggravated by, service.  In doing so, the RO noted that the 
Veteran's VA treatment records primarily showed treatment for 
genitourinary problems, rather than for treatment for hearing 
loss.  The Veteran was notified of the August 1991 decision and 
of his appellate rights by a letter dated August 29, 1991.  He 
did not appeal.  Therefore, the August 1991 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in February 2001.  A 
previously denied claim may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if 
it, either by itself or considered in conjunction with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Although, for the purpose of reopening a claim the 
Board is prohibited from weighing evidence and must assume 
evidence is credible, in deciding the claim on the merits the 
Board must assess the credibility and probative weight of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence obtained since the August 1991 rating decision includes 
VA treatment records dated from September 1982 to November 1984, 
from April 1999 to July 2002, and from June 2004 to October 2005; 
vocational rehabilitation records dated from June 1985 to July 
1985; private treatment records from the Auditory-Vestibular 
Center dated in January 1988 and March 1988, and from Hearing 
Care Associates dated from July 1992 to August 1995; VA 
audiological examination reports dated in May 2006 and November 
2009; a VA addendum opinion dated in March 2010; copies of all 
records considered when deciding the Veteran's Social Security 
Administration (SSA) claim; and statements from the Veteran 
regarding his hearing loss.  

Significantly, the newly associated VA treatment records reveal 
that the Veteran began treatment for his hearing loss as early as 
September 1982, when he reported having progressive decreased 
hearing in his left ear for several years.  These records also 
show that, in October 1984 and October 1985, the Veteran was 
noted to have had hearing loss following his military noise 
exposure, and in January 2002, he was noted to have a history of 
hearing loss since discharge from service.  Additionally, both 
the May 2006 VA examination report and the March 2010 VA addendum 
opinion note that the Veteran has had progressive hearing loss 
since service.  Finally, in his August 2002 notice of 
disagreement, the Veteran reported that he developed hearing loss 
and ringing in his ears at the age of 23 and was fitted for 
hearing aids by age 43.  In his June 2003 substantive appeal, the 
Veteran reported that he had experienced hearing loss since 
service, for which he sought treatment during service; and in a 
November 2005 statement, he reported that his hearing had been 
affected during service and that he occasionally heard ringing in 
his ears during training.  In this regard, the Board reiterates 
that the credibility of the evidence is to be presumed for the 
purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 
1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran's claim was previously denied because he had not 
submitted any new and material evidence showing that his 
bilateral hearing loss had been incurred during, or aggravated 
by, military service.  The evidence submitted since August 1991, 
particularly the Veteran's statements regarding a continuity of 
symptomatology since service, and the opinion of the May 2005 VA 
examiner and March 2010 VA doctor that the Veteran had 
experienced progressive hearing loss since service, indicates 
that the Veteran's bilateral hearing loss may have been incurred 
during service.  This evidence is new in that it had not 
previously been submitted.  It is also material insofar as it 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim; specifically, evidence of the 
in-service incurrence of bilateral hearing loss.  The additional 
evidence being both new and material, the claim for service 
connection for bilateral hearing loss is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.

REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran essentially contends that his currently diagnosed 
bilateral hearing loss and tinnitus first manifested during 
military service as a result of noise exposure as an infantryman, 
and has persisted since.  Specifically, as noted above, the 
Veteran has reported that he sought treatment for hearing loss 
during service and experienced ringing in his ears after in-
service training exercises.  He has also reported experiencing 
diminished hearing acuity and intermittent ringing/humming in his 
ears since service.    

The Veteran's service treatment records show that he had hearing 
within normal limits at this pre-induction examination in 
November 1968, and 15/15 hearing on whispered voice testing at 
his July 1970 separation examination.  Additionally, these 
records show that, during treatment in January 1969, the Veteran 
reported having right ear hearing loss, which he stated had been 
diagnosed as a perforated ear drum by his civilian doctor.  

Post-service, the Veteran first sought VA treatment for hearing 
loss in September 1982, when he reported having progressively 
decreasing hearing in his left ear for the past several years, as 
well as drainage from his left ear.  An audiogram conducted at 
that time revealed mild to profound right ear hearing loss and 
moderate to profound mixed hearing loss in his left ear, with 
good speech discrimination bilaterally.  The doctor noted that 
the Veteran was a good candidate for hearing amplification, but 
reported that the Veteran was not interested in hearing aids at 
that time. 

Thereafter, in May 1984, the Veteran sought additional treatment 
for reduced hearing acuity bilaterally.  The doctor noted that 
the Veteran's hearing had last been tested in September 1982, and 
that based on audiological test results, there were no 
significant changes (i.e., greater than 10 decibels different) 
from the last audiogram, except that his hearing was 15 decibels 
worse at 500 Hertz in his left ear.  The doctor went on to 
diagnose the Veteran with mild to profound sensorineural hearing 
loss in the right ear and moderate to profound hearing loss in 
the left ear.  

Additionally, during Ear, Nose, and Throat (ENT) treatment in 
October 1985, the doctor noted that the Veteran had suffered head 
trauma to the back of the head a week earlier, which had resulted 
in a headache, vertigo, and decreased hearing in the left ear.  
However, the doctor also noted that the Veteran had hearing loss 
prior to this injury.  Specifically, he noted that the Veteran 
had exposure to noise during military training, including 
exposure to noise from TNT, mortars, and rifles without hearing 
protection, as well as post-service occupational noise exposure 
to saws with hearing protection as a carpenter.  The doctor went 
on to diagnose the Veteran with post-concussion damage to the 8th 
nerve, as well as mild to severe right ear hearing loss and 
severe left ear hearing loss.  Significantly, however, the doctor 
did not provide an opinion as to the etiology of the Veteran's 
hearing loss.  

The following week, the Veteran underwent follow-up audiological 
testing and was diagnosed with mild to severe sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  

During VA treatment in November 1985, the doctor noted that the 
Veteran had suffered head trauma in October 1985, and that he had 
a history of severe sensorineural hearing loss in the left ear.  
At that time, the Veteran reported that he had noticed diminished 
hearing in his left ear immediately following the blunt trauma to 
his head, and indicated that he had since been experiencing 
dizziness and tinnitus.  After examining the Veteran, the doctor 
diagnosed him with decreased left ear hearing, status post left 
head trauma; however, the doctor again reported that the Veteran 
had previous sensorineural hearing loss following his military 
noise exposure.  

In January 1988, the Department of Rehabilitation of the State of 
California referred the Veteran to the Auditory-Vestibular Center 
for audiological testing, and two months later, in March 1988, 
the Veteran was scheduled to be fitted for hearing aids at the 
same clinic.  

Thereafter, in May 1991, a VA doctor noted that the Veteran had 
an increase in hearing loss over the past 6 months, and was 
assessed as currently having progressive hearing loss for which 
he needed to be fitted for hearing aids.  Two days later, the 
Veteran was seen by a VA audiologist, who noted that the 
Veteran's hearing acuity had decreased since his last audiogram 
in 1984, and diagnosed him with severe to profound mixed hearing 
loss.  

In July 1992, the Veteran began private treatment for his hearing 
loss with the Hearing Care Associates.  In July 1992, the doctor 
noted that there was a significant change in the Veteran's 
hearing since a January 1988 test, insofar as an audiogram now 
showed conductive overlay.  At that time, the Veteran reported 
that he had undergone periodic VA treatment for his hearing loss 
and was currently using a "loaner" VA hearing aid.  
Additionally, in August 1995, the same doctor noted that the 
Veteran reported having constant tinnitus bilaterally for several 
years, with some dizziness.  The doctor also reported that, since 
audiological testing conducted in February 1994, the Veteran's 
bilateral hearing acuity had decreased slightly and his left ear 
speech discrimination had decreased significantly.  

During VA treatment in April 1999, the Veteran reported having a 
very bothersome ringing in his ears for the past three years 
(i.e., since 1996), as well as right ear hearing loss.  The 
doctor diagnosed him with tinnitus and referred him to an ENT 
doctor for evaluation for Meniere's disease.  A month later, the 
Veteran again reported a three year history of tinnitus, which 
was worse in his left ear.  The doctor noted that the Veteran 
wore a right ear hearing aid, and diagnosed him with hearing loss 
and tinnitus.  

In November 1999, the Veteran underwent further audiological 
testing, which revealed no significant changes.  At that time, 
the Veteran reported experiencing bilateral tinnitus, and 
complained that he could not hear out of his left hearing aid; 
the doctor diagnosed him with moderate to profound sensorineural 
hearing loss in the right ear and profound hearing loss in the 
left ear, and recommended that he be fitted for new hearing aids.  
The following month, the Veteran was fitted for new hearing aids, 
which he received in February 2000.  

Subsequently, during psychiatric treatment in June 2000, the 
doctor reported that the Veteran had hearing loss secondary to a 
1983 head trauma.  Additionally, during VA audiological treatment 
in January 2002, the doctor noted that the Veteran had a history 
of hearing loss since discharge from service, with subsequent 
total left ear hearing loss from an accident, and progressively 
worse right ear hearing loss.  Based on audiological testing, the 
doctor diagnosed him with severe to profound mixed right ear 
hearing loss and total left ear hearing loss, which appeared 
sensorineural.  

In May 2006, the Veteran was afforded a VA audiological 
examination for his tinnitus.  At the outset of the examination 
report, the examiner indicated that she had reviewed the 
Veteran's claims file, noting that his service treatment records 
revealed his report of a right ear hearing problem in January 
1969.  In this regard, the examiner stated that there was no 
indication that this complaint was further addressed or that 
there were any physical findings at that time.  The examiner also 
noted that the Veteran's discharge physical in July 1970 
indicated that he passed the whispered voice test; however, the 
examiner went on to report that whispered voice testing was no 
longer considered a valid measure of hearing sensitivity.  
Additionally, the examiner noted that, post-service, the Veteran 
had undergone private audiological treatment beginning in January 
1988.  In this regard, the examiner reported that a January 1988 
test revealed sensorineural hearing loss in the right ear and 
mixed hearing loss in the left ear that had progressed since 
1982.  Additionally, she noted that, by 1992, a significant 
conductive overlay was present in the left ear and was evident to 
a much lesser degree in the right ear.  Further, the examiner 
reported that testing conducted in 1995 revealed that the 
Veteran's left ear hearing loss had progressed to profound 
hearing loss with a large conductive component, and his right ear 
hearing loss had stabilized with mild to profound mixed hearing 
loss.  Moreover, the examiner noted that the Veteran's records 
demonstrated that his hearing loss was initially sensorineural, 
then became mixed, and was now mixed in the right ear, with no 
response to air conduction thresholds in the left ear at the 
limits of the audiometer since 1999.  Additionally, the examiner 
noted that, in a January 2002 VA treatment record, there was a 
reference to a head injury in 1983 or 1984 as a possible 
causative factor for left ear hearing loss, but that no further 
details regarding this head injury were of record at that time.  
Finally, the examiner noted that, in April 1999, the Veteran had 
reported having a very bothersome ringing in his ears for the 
previous three years, which dated the onset of his tinnitus to 
approximately 1996.  

In regard to noise exposure, the May 2006 VA examiner noted the 
Veteran's report of a history of in-service unprotected noise 
exposure to M-14 rifle fire, machine gun fire, grenade 
explosions, and recoilless rifle fire during training exercises, 
as well as post-service occupational noise exposure while working 
with trucks, aircrafts, and power tools.  

The examiner went on to diagnose the Veteran with severe to 
profound mixed hearing loss in the right ear with a maximum 
speech recognition score of 24 percent, and profound hearing loss 
in the left ear, which appeared to be sensorineural, with no 
speech recognition.  Additionally, in regard to his tinnitus, the 
examiner noted the Veteran's report that his tinnitus, which he 
described as a low pitched zooming/humming sound, had begun 
during military service, starting intermittently and then 
becoming constant.  The examiner then provided the opinion that, 
based on the Veteran's audiological records, progress notes, and 
the history provided, the Veteran's tinnitus was less likely than 
not the result of noise exposure or trauma experienced while on 
active military duty, and instead, appeared to be "related 
directly to the hearing loss, which has been determined to be 
non-service-connected."  Finally, the examiner stated that the 
Veteran's tinnitus was likely related to the same causative 
factor(s) as his hearing loss.  Significantly, however, the May 
2006 examiner did not provide an opinion as to the etiology of 
the Veteran's hearing loss.  

The Veteran was afforded a second VA audiological examination in 
November 2009.  At the outset of the examination report, the 
examiner noted that the Veteran's claims file was currently 
unavailable.  However, the examiner went on to note the Veteran's 
report that his bilateral hearing loss first began during weapon-
firing exercises in service.  In regard to his history of noise 
exposure, the Veteran stated that he had in-service unprotected 
exposure to noise from gunfire, explosives, and helicopters, and 
post-service protected occupational noise exposure to carpentry 
equipment.  The Veteran also indicated that he had experienced 
intermittent ringing in his ears, which he again described as a 
humming sound, that he reported had its onset approximately eight 
years earlier (i.e., in 2001) with no known cause.   

Audiological testing conducted at that time revealed hearing loss 
in accordance with VA standards.  See 38 C.F.R. § 3.385.  Based 
on the audiological test results, the examiner diagnosed the 
Veteran with profound sensorineural hearing loss bilaterally with 
poor word recognition, and stated that the Veteran's tinnitus was 
secondary to his hearing loss.  However, the examiner went on to 
report that, in the absence of the Veteran's claims file, it was 
not possible to render an opinion as to the etiology of the 
Veteran's hearing loss and/or tinnitus.  

Thereafter, in March 2010, an addendum opinion was obtained 
regarding the etiology of the Veteran's hearing loss and 
tinnitus.  At the outset of the opinion, the doctor noted that 
she had reviewed the Veteran's claims file.  The doctor went on 
to report that, based on serial audiograms, including audiograms 
dated in September 1982 and October 1984, the Veteran had 
progressive hearing loss bilaterally that was currently profound.  
The doctor then provided some general information regarding noise 
induced hearing loss, reporting that such hearing loss develops 
slowly after many years of exposure, and that while 
susceptibility varies quite widely, ten years or more of exposure 
is generally required for significant hearing loss to occur.  
Moreover, the doctor stated that noise-induced hearing loss is 
always neurosensory loss and is almost always bilateral, with 
high frequency loss rarely exceeding 75 decibels and low 
frequency loss rarely exceeding 40 decibels.  Additionally, she 
reported that noise-induced hearing loss does not progress after 
the noise exposure is discontinued; that as the hearing loss 
progresses, the rate of the hearing loss decreases; and that loss 
is always greater at 3000 to 6000 Hertz than at 500 to 2000 
Hertz, usually being greatest at 4000 Hertz.  The doctor then 
reported that, based on the evidence provided, it was less likely 
than not that the Veteran's active duty service caused his 
hearing loss, as he had mixed hearing loss with a pattern that 
was inconsistent with that of hearing loss caused by noise 
exposure and which had progressed since his time in service.  
Finally, the examiner provided the opinion that the Veteran's 
tinnitus was directly related to his hearing loss, and therefore, 
it was less likely than not that his active duty service caused 
his tinnitus.  

The Board acknowledges the May 2006 VA examiner's opinion that 
the Veteran's tinnitus was less likely than not the result of 
noise exposure or trauma experienced while on active military 
duty, and instead appeared to be directly related to his non-
service-connected hearing loss and was likely related to the same 
causative factor(s) as his hearing loss.  Significantly, however, 
the May 2006 VA examiner failed to provide any rationale or 
explanation for this opinion.  Moreover, the Board points out 
that the May 2006 examiner did not provide an opinion as to the 
etiology of the Veteran's hearing loss, and instead merely noted 
that this condition was "determined to be non-service-
connected," presumably referring to the RO's June 1983 rating 
decision.  Finally, the Board notes that the May 2006 VA 
examiner's opinion is based on an incomplete record, as the 
Veteran's complete VA treatment records were not associated with 
the claims file until 2009.  As such, the May 2006 examination 
report is not adequate for rating purposes.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two); see also Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) (stating that a medical opinion must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions); see also Kowalski 
v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 
229 (1993)) (stating that the Board is not bound to accept 
medical opinions that are based upon an inaccurate factual 
background).  

The Board also acknowledges the March 2010 VA doctor's opinion 
that the Veteran's hearing loss was less likely than not due to 
noise exposure during active duty service.  Significantly, 
however, the Board finds that this opinion is unclear and appears 
somewhat inconsistent.  Specifically, the Board points out that 
while the March 2010 doctor reported that the Veteran's hearing 
loss was less likely than not related to noise exposure during 
service, she also stated that his hearing loss had continued to 
progress since service.  As such, it is unclear whether the March 
2010 doctor was of the opinion that the Veteran's hearing loss 
first began during service and has continued since, despite the 
fact that such hearing loss was less likely than not related to 
noise exposure during such service.  Moreover, the Board points 
out that while the March 2010 VA doctor provided the opinion that 
the Veteran's tinnitus was less likely than not due to his active 
duty service, but was instead directly related to his hearing 
loss, she failed to provide any rationale or explanation for this 
opinion.  Accordingly, the March 2010 VA doctor's opinion is of 
little probative value in determining the etiology of the 
Veteran's bilateral hearing loss and tinnitus.  

In light of the foregoing, the Board finds that a new medical 
examination addressing the onset and etiology of the Veteran's 
bilateral hearing loss and tinnitus is necessary to make a 
determination in this case.  In this regard, the Board points out 
that assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (stating that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  Moreover, when the medical 
evidence of record is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

As this case is being remanded for the foregoing reasons, all 
relevant private and VA treatment records should also be obtained 
on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's 
VA treatment records for bilateral hearing 
loss and/or tinnitus from the Sepulveda, 
California, VA medical center, dated since 
October 2005. 

2.  Thereafter, schedule the Veteran for a VA 
examination by an ear, nose, and throat (ENT) 
specialist.  The examiner should be provided 
with and review the Veteran's claims folder 
in conjunction with the examination.  

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) and 
a puretone audiometry test, should be 
conducted.  The examiner should specifically 
report the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 
Hertz for both ears.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or more likelihood) that any 
diagnosed hearing loss and/or tinnitus had 
its clinical onset during active service or 
is related to any in-service disease, event, 
or injury, including noise exposure during 
military training exercises.   In doing so, 
the examiner must acknowledge the lay 
testimony of record regarding such in-service 
exposure, as well as a continuity of 
symptomatology since service.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Review the medical opinion obtained above 
to ensure that the remand directives have 
been accomplished.  If all questions posed 
are not answered or sufficiently answered, 
return the case to the examiner for 
completion of the inquiry.  

4.  Finally, readjudicate the Veteran's claim 
on appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


